Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022 has been entered.
  	Applicant’s amendment of 8 July 2022, in which claim 15 has been amended, is acknowledged.
Claims 15-28 are pending in the instant application.
Claims 15-28 are being examined on their merits herein.
Response to arguments of 8 July 2022
In view of Applicant’s amendment of 8 July 2022, the rejection of claims 15-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted from claim 15 the recitation probenecid acts “as an antiseizure agent on its own”.
On 8 July 2022, Applicant has amended independent claim 15 to recite that probenecid or pharmaceutically acceptable salt thereof is the only therapeutic agent administered in the method for inhibiting clinical or electrographic seizures.
In view of Applicant’s amendment of 8 July 2022, the rejection of claims 15, 16, 24, 26-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Bigge; the rejection of claims 15, 16, 24, 26-28 under 35 U.S.C. 102(a)(1) over Nemeth; and the rejection of  claims 15, 16, 24-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) over McDonald, are herein withdrawn.
Applicant’s arguments (Remarks of 8 July 2022, pages 9-16) against the rejection of claims 15-28 under 35 U.S.C. 103 over Moroni and Colin-Gonzalez, in view of Foster, have been considered.
The Declaration under 37 CFR 1.132 of Dr. Gilles Huberfeld, co-inventor, submitted on 8 July 2022 has been considered.
Dr. Huberfeld attacks the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is made over the combined teachings of Moroni, Colin-Gonzalez and Foster. Foster teaches that a deficiency of brain kynurenic acid (KYNA) constitutes a causative factor in human seizure disorders, and Foster teaches that an increase in the brain KYNA concentration blocks epileptic seizures, Moroni teaches that administration of probenecid significantly increases the brain KYNA levels, and Colin-Gonzalez teaches that the effect of probenecid in treating neurological diseases such as epilepsy/seizures is mediated through an increase in KYNA levels.
While Dr. Huberfeld acknowledges (point 9, Declaration) that Foster teaches that intrahippocampal injection of KYNA reduces the average number of seizures induced in rats by QUIN, Dr. Huberfeld argues (points 11, 12, Declaration) that Foster does not discuss increasing KYNA levels in order to treat a neurological disorder, in particular a neurological disorder associated with clinical or electrographic seizures, and “no relevant information can be found in Foster regarding KYNA increase actually required to obtain a beneficial therapeutic effect”.
These arguments are not persuasive. Foster provides data showing that intrahippocampal injection of KYNA reduces the average number of seizures induced in rats, which is synonymous with a method of treating seizures by increasing the concentration of KYNA in the brain.
Dr. Huberfeld further argues (points 13-21, Declaration) against the reference by Moroni. 
Dr. Huberfeld acknowledges (point 13, Declaration) that Moroni discloses that injection of probenecid increases by about 4-fold the content of KYNA in rat brain, which is about 2-4-fold higher as compared to the increase of the content in KYNA in rat brain obtained after administration of tryptophan (point 16, Declaration).
Dr. Huberfeld focuses his arguments on two sentences in Moroni and argues (point 17, Declaration) that “Moroni unambiguously warns that the brain concentration of KYNA obtained following administration of tryptophan or probenecid may not be sufficient to induce a physiological effect”; according to Moroni, at least 100 times higher KYNA brain concentrations may be needed.
In response, Moroni is used for the teaching that administration of probenecid by injection increases by about 4-fold the content of KYNA in rat brain. In response to the argument related to Moroni raising serious doubts/ unambiguously warning (see above), Moroni does not discuss seizure/epilepsy at all, nor does he raise any questions regarding the necessary brain concentration of kynurenic acid in patients with seizures/epilepsy.

Dr. Huberfeld argues (Declaration, point 20) that in Foster the anti-seizure effects of KYNA were observed following injection of 360 nmol of KYNA per 1 L. Dr. Heberfeld argues that 360 nmol of KYNA per 1 L corresponds to a concentration of 0.360 M, which is much higher than the concentration of 10-4 – 10-5 M cited by Moroni.
In response, the statement at point 20, Declaration, is incorrect. Injection of 360 nmol of KYNA per 1 L in Foster refers to the concentration of KYNA in the composition for injection; this value is different from the KYNA concentration in the brain 10-4 – 10-5 M cited by Moroni. 
Dr. Huberfeld argues (point 21, Declaration) that based on the teachings of Moroni there is no reasonable expectation that administration of probenecid results in an increase in brain content of KYNA sufficient to have therapeutic effect.
In response, Moroni provides the motivation to administer probenecid, with the expectation that administration of probenecid results in an increase in the brain concentration of KYNA; this teaching, combined with the teachings of Colin-Gonzalez and Foster, form the basis of the rejection. 
Dr. Huberfeld further attacks the reference by Colin-Gonzalez (points 22-27) and argues that Colin -Gonzalez exclusively discusses the effect of the combination of probenecid and KYN on epilepsy, not probenecid alone. In response, Colin-Gonzalez is used in the rejection for the teaching that administration of probenecid alone (as the only therapeutic agent used) increases KYNA levels in the brain (page 9, left column, second paragraph). Colin-Gonzalez teaches that administration of PROB alone to rats increased kynurenic acid (KYNA) levels in the brain 10 fold. 
Foster clearly teaches that intrahippocampal injection of 360 nmol kynurenic acid KYNA, which results in an increase in KYNA brain concentration, effectively antagonizes seizures caused by QUIN in rat brain. Since Foster teaches that an increase in brain KYNA concentration treats seizure, and since probenecid administration is known to increase brain KYNA concentration (Moroni, Colin-Gonzalez), the examiner maintains that a person of ordinary skill in the art would have administered probenecid to treat epilepsy in a subject in need thereof, with the expectation that probenecid administration will result in an increase in brain KYNA levels in said subject, and said increased brain KYNA levels will antagonize seizures.
For all the reasons above, the rejection of claims 15-28 under 35 U.S.C. 103 over Moroni and Colin-Gonzalez, in view of Foster, is maintained and is reproduced below.
The following new/modified rejections are made below, based on Applicant’s amendment of 8 July 2022.

Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vecsei et al. (Brain Research Bulletin 1992, 28 (2), 233-238, cited in PTO-892).
Vecsei teaches (page 235, left column, second paragraph, and Table 1) a method of treating seizures in a subject in need thereof (mice, page 233, right column, under Method Animals) by administering to the subject probenecid as the only therapeutic agent. 
    PNG
    media_image1.png
    208
    565
    media_image1.png
    Greyscale

Vecsei teaches (page 235, left column, second paragraph) that intraperitoneal administration of probenecid 2 hours before the administration (ip) of pentylenetetrazol (used to induce grand-mal seizures) significantly prolonged the time to onset of seizures in the probenecid 100 mg/kg group treated with pentylenetetrazol 150 mg/kg as compared with saline controls treated with the same dose of pentylenetetrazol. Seizures occurred in only 1 of 6 animals in the 2 probenecid groups treated with 90 mg/kg pentylenetetrazol but 6/6 controls. Probenecid 100 mg/kg significantly prolonged the time to death in the 90 mg/kg and 120 mg/kg pentylenetetrazol groups. Probenecid 200 mg/kg significantly prolonged the time to death at all 3 doses of pentylenetetrazol examined. With pentylenetetrazol 90 mg/kg there were 3/6 survivors in controls, 5/6 survivors with probenecid 100 mg/kg and 6/6 with probenecid 200 mg/kg. With a dose of pentylenetetrazol of 120 mg/kg there were 0/6 survivors in controls, but 4/6 with probenecid 200 mg/kg.
Vecsei teaches that probenecid is administered to mice by intraperitoneal injection (page 233, right column, last paragraph), as in instant claim 26, at a dose of 100 mg/kg/day (as in instant claim 25), as a pharmaceutical composition/medicament comprising a pharmaceutically acceptable carrier (solution, page 233, last paragraph), as in instant claims 27, 28.
Vecsei teaches the method in adult mice, as in instant claim 24.
Vecsei teaches (page 237, right column, second paragraph) that administration of probenecid is a means to pharmacologically manipulate brain concentration of kynurenic acid (data in Figure 2) to levels which have efficacy in blocking seizures, which is a novel approach to treating epilepsy.
As such, a method of treating epilepsy by administering probenecid as the only therapeutic agent administered is anticipated by Vecsei.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-24 are rejected under 35 U.S.C. 103 as being as being unpatentable over Vecsei et al. (Brain Research Bulletin 1992, 28 (2), 233-238, cited in PTO-892).
Vecsei teaches (page 235, left column, second paragraph, and Table 1) a method of treating seizures in a subject in need thereof (mice, page 233, right column, under Method Animals) by administering to the subject probenecid as the only therapeutic agent. 
    PNG
    media_image1.png
    208
    565
    media_image1.png
    Greyscale

Vecsei teaches (page 235, left column, second paragraph) that intraperitoneal administration to mice of probenecid 2 hours before the administration (ip) of pentylenetetrazol (used to induce grand-mal seizures) significantly prolonged the time to onset of seizures in the probenecid 100 mg/kg group treated with pentylenetetrazol 150 mg/kg as compared with saline controls treated with the same dose of pentylenetetrazol. Seizures occurred in only 1 of 6 animals in the 2 probenecid groups treated with 90 mg/kg pentylenetetrazol but 6/6 controls. Probenecid 100 mg/kg significantly prolonged the time to death in the 90 mg/kg and 120 mg/kg pentylenetetrazol groups. Probenecid 200 mg/kg significantly prolonged the time to death at all 3 doses of pentylenetetrazol examined. With pentylenetetrazol 90 mg/kg there were 3/6 survivors in controls, 5/6 survivors with probenecid 100 mg/kg and 6/6 with probenecid 200 mg/kg. With a dose of pentylenetetrazol of 120 mg/kg there were 0/6 survivors in controls, but 4/6 with probenecid 200 mg/kg.
Vecsei teaches that probenecid is administered to mice by intraperitoneal injection (page 233, right column, last paragraph), as in instant claim 26, at a dose of 100 mg/kg/day (as in instant claim 25), as a pharmaceutical composition/medicament comprising a pharmaceutically acceptable carrier (solution, page 233, last paragraph), as in instant claims 27, 28.
Vecsei teaches the method in adult mice, as in instant claim 24.
Vecsei teaches (page 237, right column, second paragraph) that administration of probenecid is a means to pharmacologically manipulate brain concentration of kynurenic acid (data in Figure 2) to levels which have efficacy in blocking seizures, which is a novel approach to treating epilepsy.
Vecsei does not teach that probenecid is effective to treat familial epilepsy, as in instant claim 17, or brain tumor related epilepsy, as in instant claim 18, or MCD related epilepsy, as in instant claim 19, or a neurodegenerative related epilepsy, as in instant claim 20, or dysimmune epilepsy, as in instant claim 21, or treatment resistant epilepsy, as in instant claim 22.
Vecsei does not teach that the subject in the method of treatment is a child, as in instant claim 23.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of Vecsei to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer probenecid to treat the different subtypes of epilepsy, as in instant claims 17-22, in a subject in need thereof, because Vecsei teaches that probenecid is effective in blocking seizures and treating epilepsy. Thus, the person of ordinary skill in the art would have administered probenecid to patients suffering from different forms of epilepsy, with the expectation that administration of antiepileptic probenecid will result in therapeutic effect/will be effective to antagonize seizures in said subjects.
Further, the person of ordinary skill in the art would have been motivated to administer probenecid to treat epilepsy in subjects which are children, as in instant claim 23, or adults, as in instant claim 24, because administering an antiepileptic medication probenecid to patients of different ages is an integral part of any method of treatment, and well within the skill of the artisan.
As such, claims 15-24 are rejected as prima facie obvious. 

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al. (Journal of Neurochemistry 1988, 51, 177-180, cited in PTO-892 of 5 August 2021) and Colin-Gonzalez et al. (CNS & Neurological Disorders- Drug targets 2013, 12, 1050-1065, cited in DS), in view of Foster et al. (Neuroscience Letters 1984, 48, 273-278, cited in IDS).
Moroni (Journal of Neurochemistry 1988, 51, 177-180) teaches (Fig. 1, page 179)   that administration of probenecid (200 mg/kg i.p.) significantly increases (by 4-fold) the content of kynurenic acid in the rat brain. Moroni teaches (Abstract) that kynurenic acid content has been identified and measured in the brain of rats, mice, guinea pigs and humans. 
Colin-Gonzalez (CNS & Neurological Disorders- Drug targets 2013, 12, 1050-1065) teaches that probenecid is useful in the treatment of neurodegenerative and psychiatric diseases, such as epilepsy/seizures (page 1061, point 3.6), an effect which is mediated through an increase in kynurenic acid (KYNA) levels.
Moroni and Colin-Gonzalez do not teach a method of treating epilepsy by administering probenecid to a subject in need thereof.

Foster (Neuroscience Letters 1984, 48, 273-278) teaches that kynurenic acid (KYNA) is an endogenous modulator of seizure phenomena (page 273, last three lines). Foster teaches (page 276, second and third paragraphs, also Table I) that intrahippocampal injection of KYNA (360 nmol KYNA in 1 L) was effective to antagonize seizures caused by quinolinic acid (QUIN) in rats: control animals had an average of 9.33 seizures, while animals receiving KYNA had an average of 0.91 seizures during the same time interval.
Foster teaches (page 277, third paragraph) that KYNA is an endogenous factor capable of blocking the epileptogenic properties of QUIN; overproduction of QUIN may be involved in the pathogenesis of human seizure disorders.
Foster teaches (page 277, last three lines of the article) that a deficiency of brain KYNA constitutes a causative factor in human seizure disorders.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Moroni, Colin-Gonzalez and Foster to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer probenecid to treat epilepsy in a subject in need thereof, because Foster teaches that a deficiency of brain kynurenic acid (KYNA) constitutes a causative factor in human seizure disorders, and Foster teaches that an increase in the brain KYNA concentration blocks epileptic seizures, Moroni teaches that administration of probenecid significantly increases the brain KYNA levels, and Colin-Gonzalez teaches that the effect of probenecid in treating neurological diseases such as epilepsdy/seizures is mediated through an increase in KYNA levels. Thus, the person of ordinary skill in the art would have administered probenecid to treat epilepsy and the different subtypes of epilepsy as in instant claims 17-22, in a subject in need thereof, with the expectation that probenecid administration will result in an increase in brain KYNA levels in said subject, and said increased brain KYNA levels will antagonize seizures.
Further, the person of ordinary skill in the art would have been motivated to administer probenecid as a pharmaceutical composition, as in instant claims 27, 28, orally or by injection, as in instant claim 26, to treat epilepsy in subjects which are children, as in instant claim 23, or adults, as in instant claim 24, and would have explored different doses/amounts of probenecid in order to achieve therapeutic effect. Such an exploration of different doses/amounts of therapeutic agent probenecid in order to optimize therapeutic effect is within the skill of the artisan.
As such, claims 15-28 are rejected as prima facie obvious. 

Conclusion
Claims 15-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627